DETAILED ACTION
	This final office action is in response to Applicant’s amendment filed July 16, 2021.  Applicant’s amendment amended independent claims 1, 8 and 15; canceled claims 8 and 13 and added new claims 21 and 22.  Currently Claims 1-5, 7-12 and 14-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The objection to the Title in the previous office action is withdrawn in response to Applicant's amendment to the Title.
	The Double Patent rejection in the previous office action is maintained.
	The 35 U.S.C 101 rejection of claims 1-5, 7-12 and 14-20 in the previous office action is maintained.
	The 35 U.S.C. 102(a)(2) rejection of claims 1, 3-6, 8, 10-13, 15, and 17-19 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.
	The 35 U.S.C. 103(a) rejection of claims 2, 9 and 16 in the previous office action is maintained.
	The 35 U.S.C. 103(a) rejection of claims 14 and 20 in the previous office action is maintained.
Applicant’s amendments to the claims necessitated the new grounds of rejection.



Response to Arguments
	In response to Applicant’s argument that the amendments overcome the Double Patenting rejection (Remarks:  Last Paragraph, Page 10; Paragraph 1, Page 11), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, an updated Double Patenting rejection is made in light of U.S. Patent No. 10565564 in view of Shoham et al. U.S. Patent Publication No. 2013/0073329.

Applicant's arguments filed July 16, 2021 have been fully considered but they are not persuasive. Specifically Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims integrate the abstract idea into a practical application (Remarks:  Last Paragraph, Page 11; Pages 12, 13; Paragraph 2, Page 17; Page 18; i.e. reschedule event proposed by a remote used based on flexible events rules) and independent claim 8 provides an improvement in the technical field of electronic calendar systems (Remarks:  Last Paragraph, Page 15; Pages 16, 17; i.e. determining that the electronic calendar event is a flexible event type based on metadata in the scheduling data).

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are directed to a practical application and/or provide a technical improvement, the examiner respectfully disagrees.
The claims are directed to a well-known practice – calendaring – specifically rescheduling ‘flexible’ events in an electronic calendar.  While the claims may represent an improvement to calendaring – i.e. event/meeting/appointment management they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic computing device and a remote computer device.  These generic computer hardware merely performs generic computer functions of receiving, processing and displaying data and represent a purely conventional 
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 


There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.
For the reasons outlined above, that claims 1, 8 and 15 recite a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea (i.e., computing device, remote computer device) is no more than a generic computer component used as a tool to perform the recited abstract idea. As such, it does not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.’” (quoting Mayo, 566 U.S. at 77)). Accordingly, we agree with the Examiner that claim 1 is directed to an abstract idea.
Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that claim 1 is directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or 
Under step two of the Mayol Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added) (citation omitted)).
Here the only additional element recited in claims 1, 8 and 15 beyond the abstract idea is a “computer device” and “remote computer device” i.e., generic computer component. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Appellant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.

Applicant’s arguments, see Paragraph 4, Page 20; Paragraph 2, Page 22; Paragraph 3, Page 24, filed July 16, 2021, with respect to the rejection(s) of claim(s) 6 and 13 (limitations now in independent claims 1, 8 and 15) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shoham et al., U.S. Patent Publicaton No. 2013/0073329 and Alford et al., U.S. Patent Publication No. 2007/0300163.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-5, 7-12 and 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10565564 in view of Shoham et al. U.S. Patent Publication No. 2013/0073329. 

Instant Application ‘951
USPN 10565564
1, 2, 8, 9, 15, 16
1, 5, 10
3, 10, 17	
2, 6, 11
4, 11, 18
3, 7, 12
5, 12, 19
4, 8, 13
14, 20
9


	While tagging/labeling calendar events as flexible and displaying flexible calendar events is old and well known (support can be found in at least:  Alford et al., U.S. Patent Publication No. 20070300163 – Paragraphs 6, 45, 49; Figures 2, 4, 5) USPN 1056554 does not claim determining that an event is a ‘flexible’ event based on tags/metadata (newly amended Claims 1, 8, 15) and/or displaying an indicia that an event is a flexible event within a calendar (newly amended claim 1).  
Shoham et al., from the same field of electronic calendars discloses a system and method comprising determining, by a computer/processor, that an electronic calendar event is a ‘flexible’ event type based on tags/metadata in scheduling data of the electronic calendar (Figure 3C, Elements 314, 316; Figure 8, Element 612; Paragraph 50; Claims 11, 13, 14) and displaying, by the computer, the electronic calendar event with indicia to indicate that the electronic calendar event is a ‘flexible’ event type calendar event (Figure 5C -bottom left, 4th day of the month, "9A Flextime Event").
.
 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12 and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 8 and 15, the claims are directed to the abstract idea of calendaring. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, calendaring (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to rescheduling conflicting/overlapping calendar events, wherein calendaring is a fundamental economic practice that falls into the abstract idea subcategories of managing personal behavior or interactions between people.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “storing”, “receiving”, “determining”, “prompting”, “receiving”, “displaying” and “rescheduling” recite functions of the calendaring are also directed to an abstract idea that falls into the abstract idea subcategories of managing personal behavior or interactions between people.   The intended purpose of independent claims 1, 8 and 15 appears to be rescheduling overlapping (conflicting) calendar events.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories managing personal behavior or interactions between people.  The exceptions are the user (human) and the additional limitations of generic computer elements: computing device (Claim 1), remote computer device (Claims 1, 8, 15), computer program product (Claim 8, preamble only), CPU, memory, storage medium and computing device (Claim 15).  See 2019 Revised Guidance, 84 Fed. Reg. Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Regarding dependent claims 2-5, 7, 9-12, 14 and 16-22, the claims are directed to the abstract idea of calendaring and merely further limit the abstract idea claimed in independent claims 1, 8 and 15.  
Claim 2, 9 and 16 further limits the abstract idea by determining the calendar event is a flexible event utilizing natural language processing (a more detailed abstract idea remains an abstract idea).  Claims 3, 10 and 17 further limits the abstract idea by determining a second calendar event is no longer a flexible calendar event and updating the calendar event as non-flexible (a more detailed abstract idea remains an abstract idea).  Claims 4, 11 and 18 further limits the abstract idea by determining no open locations are available on the electronic calendar prior to the end date (a more detailed abstract idea remains an abstract idea.  Claims 5, 12 and 19 further limits the abstract idea by displaying an indication that the new event overlaps and receiving user acceptance of the request to schedule the new event (a more detailed abstract idea remains an abstract idea). Claim 7 further limits the abstract idea by determining that the calendar event is a flexible event based on tags/metadata (a more detailed abstract idea remains an abstract idea).  Claims 14 and 20 further limit the abstract idea by displaying indicia indicating an event is a flexible calendar event (a more detailed abstract idea 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-5, 7-12 and 14-22, Applicant’s specification discloses that the claimed elements directed to a CPU, computing device, memory, processor, and computer readable storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed 
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a computer, computing device, processor/CPU, non-transitory computer readable medium and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.

Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, 10, 11, 12, 14, 15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shoham et al., U.S. Patent Publication No. 2013/0073329 in view of Alford et al., U.S. Patent Publication No. 2007/0300163 and further in view of Li et al., U.S. Patent No. 7512454.

Regarding Claims 1, 8 and 15, Shoham et al. discloses a system and method comprising:
Storing rules (policies, logic, requirements, constraints, criteria, etc.) associated with a ‘flexible’ event type calendar event (movable, no set date, fluid, not-busy, floating, optional, etc.), by a computing device, wherein the rules define automatic scheduling options for the flexible event type calendar (Paragraphs 38, 47, 50, 52);
Receiving a request to schedule a new event from a computing device (Figures 3A, 3B, 3C, Element 304; Figure 8, Element 612), by the computing device, wherein the new event overlaps (conflicts) with an electronic calendar event on an electronic calendar (Paragraphs 8, 41, 50, 51, 75, 79; Figures 8-10);

Prompting a user that the electronic calendar event is a flexible event type calendar event, by the computing device (Figures 3A, 3B, 3C, Element 304; Figure 8, Element 612; Paragraphs 38-41);
Receiving from the user that the electronic calendar event is a flexible event type calendar event, by the computing device (Figures 3A, 3B, 3C, Element 304; Figure 8, Element 612; Paragraphs 38-41);
Displaying the electronic calendar event with indicia to indicate that the electronic calendar event is a flexible event type calendar event, by the computing device (Paragraphs 36, 73; Figure 5C (bottom left, 4th day of the month, "9A Flextime Event")); and
Automatically rescheduling the electronic calendar event based on the electronic calendar event being a flexible event type calendar event, by the computing device, wherein the electronic calendar event is automatically moved from a first location (time, day, timeslot, slot, etc.) on the electronic calendar to an open second location on the electronic calendar based on the rules (conflict resolution; Paragraphs 41-43, 50, 79).

While receiving an event (meeting, appointment) request (invite) from a remote computer is old and very well-known and Shoham et al. does not strictly limit receiving the request from a remote computer as claimed.

Alford et al., from the same field of endeavor of electronic calendaring, discloses a system and method comprising:

Receiving a request to schedule a new event from a remote computing device (Paragraphs 22, 23, 32), by the computing device, wherein the new event overlaps (conflicts) with an electronic calendar event on an electronic calendar (Paragraphs 8, 35, 36, 46, 47; Figure 7);
Determining that the electronic calendar event is ‘flexible’ (movable, no set date, fluid, not-busy, floating, etc.) based on tags/metadata (attributes) in scheduling data of the electronic calendar event, by the computing device (Paragraphs 29, 34);
Prompting a user for the electronic calendar event is a flexible event type calendar event, by the computing device (Paragraphs 31-33; Figure 6);
Receiving confirmation from the user that the electronic calendar event is a flexible event type calendar event, by the computing device (Paragraphs 31-33; Figure 6);
Displaying the electronic calendar event with indicia to indicate that the electronic calendar event is a flexible event type calendar event, by the computing device (Figures 4, 5; Paragraphs 28, 33, 45, 48, 49); and
Automatically rescheduling the electronic calendar event based on the electronic calendar event being a flexible event type calendar event, by the computing device, wherein the electronic calendar event is automatically moved from a first location (time, day, timeslot, slot, etc.) on the electronic calendar to an open second location on the electronic calendar based on the rules (Paragraphs 35, 46, 47, 50).



While confirming data entered by a user is old, very well-known and is a common practice Shoham et al. does not disclose receiving a confirmation as claimed.

Li et al. discloses a system and method comprising:
Storing by a computing device rules (logic, constraints, algorithms, etc.) associated with a flexible event type calendar event, wherein the rules define automatic scheduling options for the flexible type calendar event (e.g. event/appointment shifting rules/logic; Figures 6-8, 10A, 10B, 11; Column 34, Lines 47-68; Columns 35, 36; Column 41, Lines 48-68; Column 42, Lines 1-68);
Receiving by the computing device a request to schedule a new event from a remote computer device (Figures 6, 7, Column 26, Lines 52-58; Column 27, Lines 1-60; Column 31, Lines 37-52) wherein the new event overlaps with an electronic calendar event on an electronic calendar (Column 34, Lines 47-68; Column 35; Column 39, Lines 24-68; Column 40);
Prompting by the computing device a user (agent) for confirmation that the electronic calendar event is a flexible event type calendar event (Column  11, Lines 28-47; Column 17, Lines 60-68; Column 18, Lines 1-35; Column 33, Lines 1-12; Column 36, Lines 42-68; Column 39, Lines 24-68; Figure 3); 

Automatically rescheduling by the computing device the electronic calendar event based on the electronic calendar event being a flexible event type calendar event wherein the electronic calendar event is automatically moved from a first location on the electronic calendar to an open second location on the electronic calendar based on the rules (e.g. shifting/bumping appointments; Column 27, Lines 6-60; Column 34, Lines 47-68; Column 35; Column 36; Figures 6-8, 10A, 10B, 11).

It would have been obvious to one skilled in the art that the system/method of Shoham et al. and Alford et al. would have benefited from the well-known practice of confirming user data entry/input in view of the disclosure of Li et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 3, 10 and 17, Shoham et al. does not disclose updating the electronic calendar event as non-flexible as claimed.

Alford et al. discloses a system and method further comprising:
Determining that the electronic calendar event at the second location is no longer a flexible event type calendar event based on an end date by which the electronic calendar event must be completed as indicated in scheduling data of the electronic event and updating the electronic calendar event as non-flexible (fixed) type calendar event based on the rules (Paragraphs 35, 47).

Li et al. also discloses a system and method further comprising:
Determining that the electronic calendar event at the second location is no longer a flexible event type calendar event based on an end date by which the electronic calendar event must be completed as indicated in scheduling data of the electronic event and updating the electronic calendar event as non-flexible (locked) type calendar event based on the rules (Column 12, Lines 42-68; Columns 48, 49).

Regarding Claims 4, 11 and 18 Shoham et al. discloses a system and method wherein determining no open (free, available, unscheduled, etc.) locations (times, slots) are available on the electronic calendar prior to the end date (Paragraphs 41-43, 62, 79).

Li et al. also discloses a system and method wherein determining no open (free, available, unscheduled, etc.) locations (times, slots) are available on the electronic calendar prior to the end date (Columns 48, 49).

Regarding Claims 5, 12 and 19, Shoham et al. discloses a system and method further comprising:
Displaying an indication that the new event overlaps with the electronic calendar event (Figure 3A; Paragraphs 43, 51);
Receiving a user acceptance of the request to reschedule the new event (Figure 3A; Paragraphs 43, 51).

Li et al. discloses a system and method further comprising:

Receiving a user (agent) acceptance of the request to reschedule the new event (Column 11, Lines 28-47; Column 17, Lines 60-68; Column 18, Lines 1-35; Column 36, Lines 41-55; Figure 3).

Regarding Claim 7 Shoham et al. discloses a system and method further comprising determining, by the computing device, that the flexible type calendar event is a flexible event type calendar event based on metadata (attributes, etc.) in scheduling data of the electronic calendar event (Paragraphs 29, 34; Figures 3A-3C).

Li et al. discloses a system and method further comprising determining that the flexible type calendar event is a flexible event type calendar event based on tags/metadata in scheduling data of the electronic calendar event (Column 28, Lines 65-68; Column 29, Lines 1-22; Column 46, Lines 29-68).

Regarding Claims 14 and 20 Shoham et al discloses a system and method comprising display, on the computing device, the electronic calendar event and indicia indicating that the calendar event is a flexible event wherein the indicia is selected from the group comprising (i.e. at least ONE of):  a color designation OR an icon OR a symbol OR a border OR other visual representation of the flexible event type calendar event designation (Paragraphs 36, 73; Figure 5C (bottom left, 4th day of the month, "9A Flextime Event")).

Alford et al. also discloses et al discloses a system and method comprising display, on the computing device, the electronic calendar event and indicia indicating that the calendar event is a flexible event wherein the indicia is selected from the group comprising (i.e. at least ONE of):  a color 

Regarding Claims 21 and 22, while receiving request to schedule another calendar event by displaying a plurality of other electronic calendars and presenting scheduling options is old and very well known (e.g. old and well known Microsoft Outlook – meeting invite functionality – see at least pages 41, 42 – Padwick et al., Special Edition Using Microsoft Outlook 2000) Shoham et al. does not disclose displaying a plurality of events from respective calendars of multiple invitees as claimed.

Alford et al., from the same field of endeavor of electronic calendaring, discloses a system and method further comprising:
Receive a request to schedule another calendar event including invitee data (participants; Figure 6; Paragraphs 24, 30, 32, 52, 53); 
Display a plurality of electronic calendar events from respective electronic calendars of multiple invitees with indicia identifying flexible events in the respective electronic calendars (Paragraphs 24, 27, 32);
Present scheduling options to the user based on the request to schedule the other calendar event, wherein the options are displayed as a first set of scheduling options including only open calendar positions on the respective electronic calendars, and as a second set of scheduling options including both open calendar positions on the respective electronic calendars and flexible events on the respective electronic calendars (Paragraphs 33, 47, 52, 53; Figure 7); and
Receive a selection of one of the scheduling options (Paragraphs 33, 47, 50, 54; Figure 7).


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shoham et al., U.S. Patent Publication No. 2013/0073329 in view of Alford et al., U.S. Patent Publication No. 2007/0300163 in view of Li et al., U.S. Patent No. 7512454 as applied to claims 1, 8 and 15 above and further in view of Boston et al., U.S. Patent Publication No. 20130325972.

Regarding Claims Claim 2, 9 and 16 Shoham et al. does not disclose natural language processing as claimed.

Boston et al.,  from the same field of endeavor of calendaring, discloses a system and method comprising :  determining based on natural language processing of scheduling data of the calendar event to recognize keywords indicating that pre-recorded (saved, stored, etc.) data is available for the electronic calendar event (Paragraphs 33, 56, 66, 72; Claims 10, 11).

It would have been obvious to one skilled in the art that the system and method as disclosed by Shahom et al. would have benefited from utilizing natural language processing to determine if data is available for the electronic calendar event in view of the disclosure of Boston et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623